Dismissed and Memorandum Opinion filed May 1, 2008







Dismissed
and Memorandum Opinion filed May 1, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01092-CV
____________
 
TAJI L. DAVIS, ET AL,
Appellants
 
V.
 
G.R. ENTERPRISE,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 3
Harris County, Texas
Trial Court Cause No.
907569
 

 
M E M O R
A N D U M  O P I N I O N




This
appeal is from a judgment signed December 11, 2007.  The notice of appeal was
filed December 26, 2007.  On  January 24, 2008, the court notified appellant
that the filing fee was due.  On January 25, 2008, appellant filed a motion to
proceed without payment of costs in this court.  On January 31, 2008, this
court abated the appeal and ordered appellant to file an affidavit of indigence
in the trial court on or before March 3, 2008.  Appellant was ordered to file
on or before March 31, 2008, a supplemental clerk=s record in this court, containing
the affidavit of indigence, any contest filed thereon, the trial court=s ruling on any contest, and the
trial court=s finding as to whether the appeal was frivolous.  In our order, the
court notified appellant that if appellant did not file the supplemental clerk=s record on or before March 31, 2008,
or appellant did not show good cause for the delay in filing the supplemental
clerk=s record, the appeal would be
dismissed.  No response from appellant has been received.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 1,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.